Name: Commission Regulation (EEC) No 2218/82 of 28 July 1982 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 8 . 82 Official Journal of the European Communities No L 239/ 11 COMMISSION REGULATION (EEC) No 2218/82 of 28 July 1982 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, laying down general rules for the supply of skimmed-milk powder and butteroil as food aid (6), as last amended by Regulation (EEC) No 3474/80 (7); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas Articles 2 (2) of Regulations (EEC) No 1310/80, (EEC) No 1399/81 and (EEC) No 1037/82 specify that, provided the normal development of prices on the market is not disturbed, the supply of skimmed-milk powder as food aid shall be ensured by the buying in of skimmed-milk powder on the Community market if the quantities available from public stocks are insufficient to meet the required amount or if they do not have the characteristics necessary for their particular destination; whereas skimmed-milk powder should now be bought on the open market to secure the necessary supplies, the condition in respect of quality being fulfilled and the quantities involved not being so large as to disturb the normal development of prices on the market; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1), as last amended by Regulation (EEC) No 1183 /82 (2), and in particular Article 7 (5 ) thereof, Having regard to Council Regulation (EEC) No 1310/80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme (3), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1399/81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1037/82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ( s), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of die quantities of skimmed-milk powder set out therein; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies listed in the Annex shall arrange for the delivery of skimmed-milk powder as food aid on the terms specified therein. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communiites.( ») OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 140, 20. 5 . 1982, p . 1 . (3 ) OJ No L 134, 31 . 5 . 1980, p . 10 . (6) OJ No L 43 , 15 . 2 . 1977, p . 1 .(4 ) OJ No L 141 , 27. 5 . 1981 , p . 1 . ( s ) OJ No L 120, 1 . 5 . 1982, p . 1 . (7) OJ No L 363 , 31 . 12 . 1980, p . 50. No L 239/ 12 Official Journal of the European Communities 13 . 8 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1982. For the Commission Poul DALSAGER Member of the Commission 13 . 8 . 82 Official Journal of the European Communities No L 239/13 ANNEX (M Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1400 / 81 (general reserve) (EEC ) No 1038 / 82 2 . Beneficiary 3 . Country of destination ^j- Botswana j · Nicaragua 4 . Total quantity of the con ­ signment 500 tonnes 1 000 tonnes ( 5 ) 5 . Intervention agency responsible for delivery Belgian Irish 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into stock after 1 July 1981 1 September 1981 ( 9 ) 8 . Markings on the packaging 'Milk powder / Gift of the European Economic Community to Botswana' 'Leche en polvo descremada / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Nicaragua' 9 . Delivery period Loading as soon as possible and at the " latest 31 August 1982 Loading in September 1982 10 . Stage and place of delivery Delivered to Gaborone (Botswana ) Community port of loading operating a regular service with the recipient country ( 8 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Receiving Agent : Institutional Food Pro ­ gramme, Mr Morolong, Regional Offi ­ cer , PO Box 96 , Gaborone ( telex 2414 PULA BD ; tel . 51549 ) or EEC Delegate , Gaborone ( telex 2403 DCEC BD ) 12. Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 6 September 1982 No L 239/ 14 Official Journal of the European Communities 13 . 8 . 82 Consignment C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary 3 . Country of destination ^j- Kingdom of Morocco 4. Total quantity of the con ­ signment 1 500 tonnes ( s ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) See note ( 6 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au royaume du Maroc / Ã distribuer gratuitement' 9 . Delivery period Loading in October 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 6 September 1982 13 . 8 . 82 Official Journal of the European Communities No L 239/15 Consignment D E 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme ) (b) affectation (EEC) No 1038 / 82 2 . Beneficiary 3 . Country of destination } Zimbabwe 4 . Total quantity of the con ­ signment 500 tonnes 500 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and/ or packaging ( 3 ) Entry into stock after 1 April 1982 (') 8 . Markings on the packaging 'Milk powder / Gift of the European Economic Community to Zimbabwe' 9 . Delivery period Loading as soon as possible and at the latest 20 August 1982 Loading as soon as possible and at the latest 15 September 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) 11 . Representative of the beneficiary responsible for reception {*) Receiving Agent : General Manager, Zimbabwe Dairy Marketing Board , 1 8 Stanley Avenue , Harare , Zimbabwe ( telex 4420 DMBHO ZW) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 239/16 Official Journal of the European Communities 13 . 8 . 82 Consignment 'F G H 1 . Application of Council Regu ­ lations : Ca ) legal basis (EEC) No 1310 / 80 ( 1980 programme ) (EEC ) No 1037 / 82 ( 1982 programme) . ( b ) affectation (EEC ) No 1311 / 80 (general reserve) ( EEC) No 1038 / 82 2 . Beneficiary 3 . Country of destination j- Republic of Sudan } Lesotho j* Mauritius 4 . Total quantity of the con ­ signment 500 tonnes 300 tonnes 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market Intervention stock 7 . Special characteristics and / or packaging ( 3 ) See note ( 6 ) Entry into stock after 1 September 1981 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitaminsA and D / Gift of the European Economic Community / For free distribution 'Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Ã distribuer gratuitement' to Lesotho' 9 . Delivery period Loading as soon as possible and at the latest 15 October 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) Delivered to Maseru Community port of loading operating a regular service with the recipient country ( 8 ) 1 1 . Representative of the beneficiary responsible for reception (4 ) ( 7 ) Receiving Agent: Govern ­ ment of Lesotho , Food Mana ­ gement Unit , Railway Siding 4457 , Maseru , Lesotho 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 6 September 1982 13 . 8 . 82 Official Journal of the European Communities No L 239/17 Consignment I 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2. Beneficiary 3 . Country of destination j Somalia 4. Total quantity of the con ­ signment 250 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 6 ) 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community' 9 . Delivery period Loading as soon as possible and at the latest 30 September 1982 10 . Stage and place of delivery Port of unloading Mogadishu ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Ministry of Local Government and Rural Development , Food Aid Department , Mogadishu ( n ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 239/18 Official Journal of the European Communities 13 . 8 . 82 Consignment K L M 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037/ 82 ( 1982 programme) ( b ) affectation (EEC) No 1038 / 82 2 . Beneficiary 3 . Country of destination } India 4 . Total quantity of the con ­ signment 2 500 tonnes ( s ) 2 000 tonnes ( s ) 500 tonnes 5 . Intervention agency responsible for delivery German Irish 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and/ or packaging ( 3 ) Entry into stock after 1 May 1982 8 . Markings on the packaging 'Skimmed-milk powder / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / followed by : Bombay' Calcutta' Madras' 9 . Delivery period Loading in September 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( g ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 6 September 1982 13 . 8 . 82 Official Journal of the European Communities No L 239/19 Consignment N O 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1400 / 81 2 . Beneficiary 3 . Country of destination ^j · Guyana 4 . Total quantity of the con ­ signment 250 tonnes 250 tonnes 5 . Intervention agency responsible for delivery Belgian Irish 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) See note ( 6 ) 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community to Guyana' 9 . Delivery period Loading in August 1982 Loading in September 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) ( 10 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 239/20 Official Journal of the European Communities 13 . 8 . 82 Consignment P Q R S 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037/ 82 ( 1982 programme ) ( b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary 3 . Country of destination } Mauritania 4 . Total quantity of the con ­ signment 250 tonnes 250 tonnes 250 tonnes 250 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) See note ( 6 ) 8 . Markings on the packaging 'Lait en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique islamique de Mauritanie' 9 . Delivery period Delivery as soon as possible and at the latest 15 October 1982 10 . Stage and place of delivery Port of unloading Nouakchott (deposited on the quay or on lighters ) ( u ) 1 1 . Representative of the beneficiary responsible for reception (*) Monsieur le Commissaire Ã l'aide alimentaire , Nouakchott 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 6 September 1982 13 . 8 . 82 Official Journal of the European Communities No L 239/21 Consignment T U 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1038 / 82 2 . Beneficiary 3 . Country of destination ) Mozambique ^j- Senegal 4 . Total quantity of the con ­ signment 750 tonnes 1 800 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and/ or packaging ( 3 ) Entry into stock after 1 October 1981 8 . Markings on the packaging 'Leite desnatado em pÃ ³ / Dom da Comu ­ nidade econÃ ³mica europeia Ã favor de Mozambique' 'Lait Ã ©crÃ ©mÃ © en poudre / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au SÃ ©nÃ ©gal' 9 . Delivery period Loading as soon as possible and at the latest 30 September 1982 10 . Stage and place of delivery Port of unloading Maputo (deposited on the quay or on lighters) Community port of loading operating a regular service with the recipient country ( 8 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Enacomo Maputo Mozambique ( telex ENACOMO MO-6-350 ) M. Henny de Almeida Matos , ONCI , av. Ahmed Sekoutoure 21 , caixa postal 1101 , Maputo , Mozambique Commissaire Ã l'aide alimentaire , 112 , rue Blanchot , Dakar ( tel . 21 51 65 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 6 September 1982 No L 239/22 Official Journal of the European Communities 13 . 8 . 82 Consignment V W 1 . Application of Council Regu ­ lations: t ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1038 / 82 (EEC ) No 1400 / 81 (general reserve) 2 . Beneficiary 3 . Country of destination ^j- Senegal } Peru 4 . Total quantity of the con ­ signment 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery German Belgian 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 6 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au SÃ ©nÃ ©gal' 'Leche en polvo con vitaminas / Dona ­ ciÃ ³n de la Comunidad econÃ ³mica euro ­ pea a Peru / Para distribuciÃ ³n gratuita' 9 . Delivery period Loading as soon as possible and at the latest : 30 September 1982 31 August 1982 10 . Stage and place of delivery Community port of unloading operating a regular service with the recipient country (*) Port of unloading Callao (Lima ) (deposi ­ ted on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception (*) Commissaire Ã l'aide alimentaire , 112 , rue Blanchot , Dakar ( tel . 21 51 65 ) Oficina naciÃ ³nal de apoyo alimentario , Natalio Sanchez 220 , pisos 12, 13 , 14 , Jesus Maria , Lima , Peru ( tel . 24 64 93 ) 12 . Procedure to be applied to determine the costs or supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 13 . 8 . 82 No L 239/23Official Journal of the European Communities Consignment X Y 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1400 / 81 2 . Beneficiary ICRC 3 . Country of destination Sudan 4 . Total quantity of the con ­ signment 235 tonnes 60 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 6 ) 8 . Markings on the packaging 'ERY 88 / Lot A 'ERY 88 / Lot B Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of ttÃ ®c International Committee of the Red Cross / For free distribution' 9 . Delivery period Loading as soon as possible and at the latest 31 August 1982 10 . Stage and place of delivery Port of unloading Port Sudan (deposited on the quay or on lighters ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Delegation of the International Committee of the Red Cross , PO Box 1831 , Khartoum , Sudan ( 7 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 239/24 Official Journal of the European Communities 13 . 8 . 82 Notes i 1) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. (2) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (3 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 (see Article 6 (2) of Regulation (EEC) No 303/77). (4) Only in the case of delivery 'to the port of unloading' and 'free at destination' (see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77). ( 5) In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes (see Article 14 (2) of Regulation (EEC) No 303/77). (6) The vitamin A content of the skimmed-milk powder must be at least 5 000 IU per 100 grams. The vitamin D content of the skimmed-milk powder must be at least 500 IU per 100 grams. The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption. The date of manufacture of die vitaminized skimmed-milk powder must be clearly marked on the sacks . The vitamin enriched skimmed-milk powder must be manufactured not more than one month before the date of issue of the control certificate referred to in Article 8 ( 1 ) of Regulation (EEC) No 303/77. (7) The successful tenderer must send a copy of the dispatch documents to: EEC Commission Delegate, PO Box 2363 , Khartoum, Sudan (telex DELEGSUD 254 KM 6 KHARTOUM; tel . 4 44 85 , 4 45 10 or 4 46 75). ( ®) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of die vessel at die port of shipment designated for delivery. (*) The product shall be delivered in containers by the tenderer. ( 10) The successful tenderer must send die beneficiaries' agents, on delivery, a quality certificate made out in English. (n) The successful tenderer must send a copy of the dispatch documents to: EEC Commission Delegate, PO Box 943 , Mogadishu, Somalia (telex FED MOG SM 628). (u) Vessel 60 metres long, 5 000 tonnes total weight and drawing eight metres of water, allowing berthing alongside quay, i.e. rate of unloading 1 000 tonnes per day instead of lighter 300 tonnes per day.